      Case 1:20-cv-00677-KWR-SMV Document 33 Filed 12/02/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

 ROXANNE M. GONZALES,                          §
                                               §
        Plaintiff,                             §
                                               §
 v.                                            §     CASE NO. 1:20-CV-00677-KWR-SMV
                                               §
 MGC MORTGAGE, INC. a Texas                    §
 Corporation, SERVIS ONE, INC.,                §
 DBA BSI FINANCIAL SERVICES, a                 §
 Delaware Corporation, BELTWAY                 §
 CAPITAL, LLC, a Maryland                      §
 Corporation, CENLAR AGENCY,                   §
 INC., DBA AS CENLAR FSB, a New                §
 Jersey Corporation.                           §
                                               §
        Defendants.                            §

                                       ORDER OF DISMISSAL

       THIS MATTER came before the Court the on the parties’ Joint Stipulation of Dismissal,

and the Court having considered the Stipulation, does HEREBY GRANT the same.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that all of the

Plaintiff’s claims against Defendants MGC Mortgage, Inc., Servis One, Inc., d/b/a BSI Financial

Services, Beltway Capital, LLC, and Cenlar FSB are hereby DISMISSED WITH PREJUDICE

with each party to bear its owns costs and fees.

       SO ORDERED this 2ND day of DECEMBER 2020.
